Citation Nr: 1756619	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On September 22, 2016, the RO sent the Veteran a request for additional evidence to support his claim; however, the correspondence was sent back due to an insufficient address, unable to forward.  Additionally, on March 11, 2017, the RO attempted to contact the Veteran by phone, but received a message that by request of subscriber, no incoming calls were allowed.  Due to the lack of contact, the Veteran did not receive a psychiatric evaluation by a VA examiner to ascertain the current severity of his service-connected post-traumatic stress disorder to include depression not otherwise specified. 

There is ambiguity surrounding the message the AOJ received from the attempted phone call.  It is unclear if the Veteran's phone number has been temporarily disconnected or shut off due to nonpayment or another reason.  However, it is uncertain as to whether the number is currently associated with the Veteran.  Given the ambiguity surrounding the attempts to contact the Veteran, a  remand to locate him is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ, with help from the Veteran's representative, should attempt to locate the Veteran and update his contact information.  Attempts to contact him must be documented in the claims file.  

2.  Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to assess the current severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must provide all findings, along with a complete rationale for any opinions provided.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




